Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sean Wooden on June 4, 2021.
The application has been amended as follows: 
Claim 1 is amended as shown below:
Claim 1: An expansion engine operating with a gas supplied from a compressor for producing refrigeration at temperatures below 160K, the gas supplied in a first line at a high pressure and returned in a second line at a low pressure, the expansion engine comprising: a piston in a cylinder, the piston having a drive stem at a warm end of the piston, a cold inlet valve at a cold end of the cylinder that opens to admit the gas from the first line to a cold displaced volume when the piston is near the cold end of the cylinder and while the piston moves at least two thirds of a way towards a warm end of the cylinder, and a cold outlet valve at the cold end of the cylinder that opens to exhaust the gas to the second line when the piston is near the warm end of the cylinder and as the piston moves to the cold end of the cylinder, wherein a force is applied to the drive stem to cause the driver stem to reciprocate; a buffer volume connected to a warm the gas only though the buffer valve and wherein the buffer volume is not connected to directly fluidly communicate 

Claims 3, 4, 6, 8 are rejoined and claims 3- 6, 8, and 10 are amended as indicated below:

Claim 3: The expansion engine in accordance with Claim 2, wherein the pneumatic force on the drive stem is generated by the high pressure gas from the first line while the piston is moving towards the cold end and by the gas in the second line at the low pressure while the piston is moving towards the warm end.  

Claim 4: The expansion engine in accordance with Claim 3, wherein the set of valves2 includes a warm outlet valve that returns the gas to the first line at the high pressure when the piston is near the cold end of the cylinder and while the piston moves the at least the two thirds of the way towards the warm end, and a warm inlet valve that admits the gas from the second line at the low pressure when the piston is near the warm end of the cylinder and as the piston moves to the cold end.

Claim 5: The expansion engine in accordance with Claim 1, wherein the force on the drive stem is generated by the gas in the second line at the low pressure which is supplied from and returned to the second line while the piston is reciprocating.

Claim 6: The expansion engine in accordance with Claim 5, wherein the set of valves includes a warm outlet valve that returns the gas to the first line at the high pressure when the piston is near the cold end of the cylinder and while the piston moves at least halfway towards the warm end, and a warm inlet valve that admits the gas from one of the first line at the high pressure and the buffer volume when the piston is near the warm end of the cylinder and as the piston moves to the cold end.

Claim 10: The expansion engine in accordance with Claim 1, wherein the buffer valve is opened to return the gas in the warm displaced volume to the buffer volume when the piston moves more than the two third of the way towards the warm end of the cylinder, and is closed when the cold displaced volume is maximized.


Thereby claims 1-6, 8-16 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chao (US 2012/0227417) has a buffer volume (19, gas reservoir) and buffer valve (18) connected to an annular gap (13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
June 4, 2021